Terry, Judge
(dissenting):
My view of this case differs somewhat from my associates concerning the question as to whether or not the decree in Chancery herein for the payment of money bears interest from the date of its entry when interest was not included as a part thereof.
I concur with the majority of this court to the extent that under the common law of this State money judgments in the court of law bear interest from the date of entry, and *396subscribe to the reasons therefor as ably set forth in the majority opinion. This rule, however, is confined in its operation and scope to judgments at law, as it cannot be successfully contended that the policy, custom or practice in the Court of Chancery in this State in the past has been to allow interest upon decrees in Chancery for the payment of money when interest was not expressly included as a part thereof. We do not have a statute specifically allowing interest on decrees for the payment of money, nor any statute from which such an inference could be fairly drawn. It is obvious, therefore, that, if the common law rule applicable to judgments at law is to be extended to decrees in Chancery for the payment of money, the reason must be predicated upon the theory that a decree in the Court of Chancery for the payment of money does not differ essentially from a like judgment in the court of law, and, as such, the equitable maxim, “equity follows the law,” must be applied.
Operating through the background of equitable jurisprudence are found fixed principles which because of their basic usefulness and the frequency of their application have been termed maxims. One of the most prominent maxims to be found is “equity follows the law.” This maxim can be defined as being a principle or rule of equity upon which express or definite action taken by the Chancellor can be justified.
The appellee in this case predicates his claim for interest on two grounds. First, that a decree in Chancery for the payment of money is analogous to a judgment at law, and, since equity follows the law, this decree should bear interest from the date of its entry. Second, since the company is in receivership, the action taken by the appellee in filing his petition for payment under the decree of December 23, 1936, together with interest from that date, is equivalent to an action at law on a judgment on which interest could be collected.
*397My difficulty arises in being able to conclude that in this case the Chancellor applied the maxim, and, therefore, the decree for the payment of the money herein bears interest from the date of its entry, December 23, 1936. This case falls within that class of cases wherein the maxim, “equity follows the law,” has but a limited application. My reason for this statement is founded upon the existence of that great discretionary power that has rested in that court since its very inception. Equity in many cases has decided differently from courts of law, especially in those cases where circumstances' were involved wherein the court of law could not advert, but which in view of substantial justice were deserving of individual consideration, and which a court of equity, proceeding on principles of substantial justice, felt itself bound to respect.
It is said that judgments at law for the payment of money bear interest from the date of their entry by reason of a common law right of this State, and it is asserted that a decree in Chancery does not differ in essence from a like judgment in the court of law; therefore, a suitor in one court ought to stand in as favorable a position as in the other; consequently, a decree in the Court of Chancery for the payment of money bears interest from the date of its entry.
The majority of the court has stated in effect that it matters not whatever the true interest of justice demands the Chancellor cannot enter a decree for the payment of money and deny interest from the date of entry as a part thereof, and, if interest is not included as a part of said decree, the decree bears interest from the date of entry, as interest is a necessary incident thereto. As authority for this position, the case of Withers Appeal, 16 Pa. 151, is cited, wherein the Supreme Court of Pennsylvania, without reservation, held that a decree of the Orphans’ Court is equivalent to a judgment at law to which interest in Pennsylvania is a necessary incident, in that it cannot be doubted that an administrator is chargeable with interest from the *398date of the decree. Under this ruling the theory of discretion, as previously stated, has been completely denied, and a decree for the payment of money in Pennsylvania, irrespective of existing equities, would bear interest from the date of its entry.
I am unable to concur in the conclusion above, for, if the equities were such as of the date of the entry of the decree that would not justify the decreeing of interest, it could not be expressly included as a part of said decree, much less attach under the theory above stated. The Chancellor, unless specifically bound by statute, has complete control over the subject matter of his decree. His decree when entered speaks for itself, and a recovery thereon must be consistent with the language thereof; to hold otherwise would be to construe the maxim as a positive rule to be applied in all cases where analogies exist, irrespective of existing equities as of the date of entry, or the specific language thereof.
Equity in a broad sense signifies natural justice, and any attempt to apply the maxim as a hard bound inescapable rule of equity does not bespeak the true governing principles of that court, but to use the maxim within the proper meaning to be ascribed thereto signifies that equity usually follows the law, and, ordinarily, if equity gives interest upon a decree, it does so by reason of the fact that judgments at law bear interest. However, we must not lose sight of the fact that a court of equity when not specifically bound by statute law always gives or withholds interest as under all the circumstances of the case and the law applicable thereto, after weighing the equities, it deems equitable, reasonable and just.
I am aware of the many instances wherein equity must follow the law, especially in those cases dealing with legal rights wherein the court of equity is as much bound as would be a court of law if the litigation was pending in law. This case, however, does not fall within this statement.
*399The application of the maxim to the case before the court is generally the main difficulty. In cases where the application of the maxim is not tantamount to a positive rule, that is, the enforcement of a statute or a legal right, the true method of making the application is to ascertain the origin of the maxim, and whether the case to which it is sought to be applied is of the same character. If found to be, the application then is predicated upon the existing equities as of the date of the entry of the decree. No attempt should ever be made to shackle justice by a strict application of the maxim in cases where analogies exist as its pertinency governed by proper discretion denotes the true governing principles of that type of natural justice which equity affords to all suitors.
It is my opinion that the maxim is, or is not, applied by the Chancellor as of the date of the entry of his decree, and, as stated before, his decree when entered speaks for itself.
The Chancellor in entering his decree in this case should have followed the law, provided the equities were equal or prevailing on the side of the law as of the date of the entry of his decree. Otherwise, the maxim could not be applied.
Now, if the Chancellor as of the date of his decree, December 23, 1936, concluded that the equities were such that the maxim should be applied, can it be said that his silence pertaining to interest therein is sufficient to assert that conclusion? I think not. If the maxim is relied upon as the ground for allowing interest, the decree must be expressive to that extent.
• My conclusion, therefore, necessarily is that interest not being expressly included as a part of the decree of December 23, 1936, the said decree did not bear interest from the date of its entry.
Having reached the above conclusion as to the first contention of the appellee, the second contention must fall.